Order, Supreme Court, New York County (Marcy Friedman, J.), entered June 13, 2002, which, in a proceeding to annul a resolution adopted by the New York City Department of Citywide Administrative Services (DCAS) reclassifying and merging six civil service job titles into the title of car inspector, denied the petition of reclassified Transit Authority employees, unanimously affirmed, without costs.
The consolidation of titles, termed “broadbanding,” has received judicial approval (Matter of Kitchings v Jenkins, 85 NY2d 694, 699 [1995]), and the merger of the subject job functions into the title of car inspector received the approval of petitioners’ union. Since the reclassification reflects the need for broader skills and promotes the Transit Authority’s flexibility in the assignment of subway car maintainers, it has a rational basis (see Cove v Sise, 71 NY2d 910, 912 [1988]). Finally, the record establishes that DCAS gave appropriate consideration to the issue of safety by providing for instruction before employees are reassigned to the broader duties of car inspector. Concur — Sullivan, J.P., Rosenberger, Lerner, Friedman and Marlow, JJ.